t c memo united_states tax_court pieter weyts petitioner v commissioner of internal revenue respondent docket no filed date pieter weyts pro_se diana p hinton for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues are whether petitioner is entitled to a deduction under sec_162 for educational expenses entitled to an exemption under article of the convention for the avoidance of double_taxation date u s -belg u s t part entitled to a charitable_contribution_deduction under sec_170 and entitled to an education loan interest - - deduction under sec_221 petitioner resided in new york new york at the time the petition was filed background educational expenses and article exemption petitioner is a citizen of belgium in june of petitioner graduated from katholieke universiteit leuven in belgium where he earned a law degree after graduation and until the following august petitioner worked as a legal assistant for his father a belgian attorney petitioner was not admitted to the belgian bar in belgium a law school graduate must work for years as a studiare or apprentice before qualifying for admission to the bar in august of petitioner came to new york city to attend columbia university school of law columbia in may of he was awarded a master of laws ll m in corporate finance in july of petitioner sat for and passed the new york state bar examination petitioner desired to work temporarily as an attorney in new york city he was advised to obtain a j d degree to increase his marketability in the competitive new york city legal community petitioner enrolled in the j d program at columbia unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure in august of petitioner received year of credit towards his j d graduation requirements from his studies in the ll m program which would have enabled him to graduate in may of petitioner however decided to enroll in a joint j d m b a program that extended his studies for more year during the summer of petitioner worked as a summer associate for the law firm of kelley drye warren llp kelley drye in july of petitioner was formally inducted into the new york state bar the following summer from approximately may to august of petitioner was employed as a summer associate at the law firm of davis polk wardwell davis polk petitioner received both monetary compensation from davis polk and hours of class credit on his federal_income_tax return petitioner claimed a schedule a itemized_deduction of dollar_figure for educational expenses upon examination respondent disallowed the deduction charitable_contribution_deduction sometime in petitioner paid dollar_figure to attend a student benefit to raise money for an informal organization to allegedly aid minority student’s scholarships this amount entitled petitioner to attend a benefit at which a dinner was served petitioner did not attend the dinner on his return petitioner did not claim a charitable_contribution_deduction for the amount_paid petitioner now claims that he is entitled to q4e- deduct dollar_figure for the gift because dollar_figure was attributable to services rendered in the form of the dinner deduction for education loan interest before he commenced his studies at columbia petitioner allegedly borrowed money from a dutch bank to finance his educational expenses the loan was secured_by the home of petitioner’s parents and his parents were guarantors on the loan euro big_number was paid as interest in and the parties agree that the dollar conversion is dollar_figure petitioner claims that he is entitled to a deduction for education loan interest under sec_221 discussion sec_162 deduction for educational expenses expenditures made by a taxpayer in obtaining an education or in furthering his education are not deductible unless they gualify under sec_162 and sec_1_162-5 sec_1_262-1 income_tax regs see also 77_tc_1124 sec_162 limits deductions for all ordinary and necessary expenses to those incurred carrying on any trade_or_business the determination of whether a taxpayer is engaged in a trade_or_business requires an examination of the facts in each case 312_us_212 t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that - - the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 moreover to qualify for the deduction the taxpayer must be established in the trade_or_business at the time the educational expenses are incurred 55_tc_581 the issue before the court is whether petitioner was ina trade_or_business of practicing law during admission to the bar is not tantamount to being engaged in a trade_or_business of practicing law 72_tc_1195 and a law clerk who is employed in private practice while attending law school and before admission to a bar is not engaged in a trade_or_business of practicing law see johnston v commissioner tcmemo_1978_257 petitioner relies on ruehmann v commissioner tcmemo_1971_157 in ruehmann the court held that the taxpayer’s expenses to obtain an ll m were deductible under sec_162 id the taxpayer passed the state bar exam in his second year of law school after graduation the taxpayer worked ina law firm for a short time before starting his ll m studies at the law firm the taxpayer was employed as a lawyer paid the same salary as other beginning lawyers who were members of the bar and assigned the same type of work that other lawyers of comparable experience in the firm were assigned id -- - petitioner argues that he was similarly situated he was a member of the new york state bar while employed at kelley drye and at davis polk as a summer associate with respect to his work at davis polk however petitioner earned hours of class credit towards his j d m b a degrees for his work at davis polk furthermore the arrangement of being a summer associate is more indicative of an educational pursuit rather than being engaged in a trade_or_business of practicing law the title is also more indicative of being a law clerk indeed petitioner testified i have always been a full-time_student from through and he maintained a student visa throughout this period petitioner also failed to establish that his compensation and assignments were similar to other full-time associates at kelley drye and or davis polk in sum we believe that petitioner had an uninterrupted continuity in his legal education wassenaar v commissioner supra pincite see also 90_tc_460 affd without published opinion 869_f2d_1491 6th cir 51_tc_243 between and petitioner was a full-time_student and earned three law degrees petitioner enrolled in each degree program immediately after completion of the preceding one petitioner was not engaged in a trade_or_business of being a practicing attorney having decided that petitioner does not satisfy the - requirements of sec_162 we need not decide whether petitioner satisfies the requirements of sec_1_162-5 income_tax regs accordingly petitioner is not entitled to a deduction for his educational expenses united states--belgium income_tax convention article exemption article of the convention for the avoidance of double_taxation date u s -belg u s t part provides article students and trainees a an individual who is a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state and who is temporarily present in that other contracting state for the primary purpose of studying at a university or other recognized educational_institution in that other contracting state shall be exempt from tax by that other contracting state with respect to amounts described in subparagraph b for a period not exceeding taxable years from the date of his arrival in that other contracting state ob the amounts referred to in subparagraph a are income from personal services performed in that other contracting state in an amount not in excess of big_number united_states dollars respondent argues that petitioner is a resident_of_the_united_states and thus may not claim the article exemption because he was not temporarily present in the united_states --- - with the primary purpose to pursue a course of study to determine residency an alien individual is a resident_of_the_united_states for federal_income_tax purposes if the individual meets the substantial_presence_test sec_7701 b a a n individual meets the substantial_presence_test if-- such individual was present in the united_states on at least days during the calendar_year and applying a mathematical formula was present during the current_year and the preceding years for days or more sec_7701 b a however an individual is not treated as being in the united_states if the individual is an exempt_individual for such day sec_7701 b d an exempt_individual is inter alia a student sec_7701 a a student is an individual who is temporarily present in the united states-- i under subparagraph f or m of sec_101 of the immigration and nationality act and who substantially complies with the requirements for being so present sec_7701 d and ii during the year petitioner was present in the united_states under subparagraph f of sec_101 of the immigration and nationality act u s c sec_1101 a f commonly referred to as an f visa thus petitioner was a student during and was not considered to be a --- - resident_of_the_united_states for federal_income_tax purposes petitioner was present in the united_states with the primary purpose of studying at a university accordingly we find that petitioner is entitled to the article exemption sec_170 charitable_contribution_deduction sec_170 provides a deduction for any charitable_contribution made to a qualified donee under sec_170 sec_170 provides recordkeeping requirements for certain charitable_contributions any charitable_contribution of dollar_figure or more will be disallowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment prepared by the donee sec_170 a the written acknowledgment must include the amount of cash contributed whether the donee organization provided any goods or services in consideration of the donation and a description and good_faith estimate of the value of those goods or services sec_170 b a written acknowledgment is contemporaneous if the taxpayer obtains the statement on or before the earlier of-- the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 f c petitioner does not have a contemporaneous written acknowledgment from the donee to substantiate the contribution -- - petitioner argues however that we should apply the rule in 39_f2d_540 2d cir to allow the deduction the cohan_rule is invoked in situations where absolute certainty is usually impossible and is not necessary and where a close approximation can be made bearing heavily upon the taxpayer whose inexactitude is of his own making id pincite we find the application of the cohan_rule to be inappropriate in this case sec_170 was added by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_312 the house of representatives proposed to enact sec_170 due to difficult problems of tax_administration that arise with respect to fundraising technigues in which an organization that is eligible to receive tax deductible contributions provides goods or services in consideration for payments from donors the committee believes that there will be increased compliance with present-law rules governing charitable_contribution deductions if a taxpayer who claims a separate charitable_contribution of dollar_figure or more is required to obtain substantiation from the donee indicating the amount of the contribution and whether any goods service or privilege was received by the donor in exchange for making the contribution h rept 1993_3_cb_167 to allow petitioner the charitable_contribution_deduction in the circumstances here would contravene the specific statutory the senate amendment proposed to change the threshold_amount to dollar_figure h conf rept 1993_3_cb_393 the senate version was later adopted in conference h conf rept pincite supra c b pincite language and purpose of recordkeeping for contributions in excess of dollar_figure we find that petitioner is not entitled to a charitable_contribution_deduction education loan interest_deduction under sec_221 deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed see rule a 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1 6001-l1 a e income_tax regs sec_221 provides that a deduction is allowed for an amount equal to the interest_paid by the taxpayer on any gualified education loan sec_221 defines a qualified_education_loan as any indebtedness incurred by the taxpayer solely to pay qualified_higher_education_expenses the only documentary_evidence concerning the alleged educational loan is a letter from the cooperative rabobank west-- zeeuws-vlaanderen u a addressed to p a e l weyts we assume petitioner in brugge belgium stating that the interest_paid on the mortgage loan in was euro dollar_figure and that the balance of the loan as of date was euro big_number the record does not include the loan agreement or any documentary_evidence of when and how if at all petitioner paid the interest this is particularly troublesome because these are the type of records that would be readily available to petitioner and petitioner’s failure to provide these records leads to the inference that they would not be favorable to petitioner’s case additionally we are bothered by the fact that the loan was secured_by a mortgage on his parents’ residence finally given petitioner’s expenses at columbia it is unclear from what source of funds petitioner made any interest payments the inferences suggest that petitioner may not have incurred or been legally responsible for the loan accordingly we find that petitioner did not meet his burden_of_proof and is not entitled to an education loan interest_deduction under sec_221 to reflect the foregoing decision will be entered under rule sec_7491 provides that the burden_of_proof shall be on respondent in certain situations this provision does not apply if the taxpayer has not maintained required records sec_7491 a in the circumstances here at a minimum a taxpayer claiming an interest_expense would be required to maintain the basic debt_instrument
